Citation Nr: 1131594	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Evaluation of mechanical low back pain with lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from May 1980 to April 2002.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO, among other things, granted service connection for mechanical low back pain and assigned a noncompensable rating, effective May 1, 2002.  After the appellant disagreed with the assigned rating, the RO, in a March 2005 rating decision and Statement of the Case (SOC), granted service connection for lumbar spine degenerative disc disease associated with mechanical low back pain, and increased the rating for the mechanical low back pain with lumbar spine degenerative disc disease to 20 percent, also effective May 1, 2002.

In March 2006, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In February 2007, the Board remanded the claim for additional development, and to allow the RO to consider evidence submitted to the Board after the hearing without a waiver of initial RO review of this evidence.  The Board also referred claims for a total disability rating based on individual unemployability (TDIU), and for service connection for erectile dysfunction on a secondary basis, to the RO/AMC for consideration.

In January 2010, the Board remanded the claim for additional development and readjudication with consideration of the entire record.  Also, the Board again referred claims for TDIU and for service connection for erectile dysfunction on a secondary basis to the RO/AMC for consideration as no action had yet been taken with regard to these claims.

Again, the record shows that no action has yet been taken with regard to the claims for TDIU and service connection for erectile dysfunction.  Therefore, these issues are again REFERRED to the RO/AMC for appropriate action.
FINDINGS OF FACT

The appellant has mechanical low back pain with lumbar spine degenerative disc disease.  He experiences along intermittent periods of restricted range of motion due to pain.  At worst flexion was functionally limited to 74 degrees due to pain.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation greater that 20 percent for mechanical low back pain with lumbar spine degenerative disc disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to as VCCA notice because it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the appellant's increased rating claim arises from his disagreement with the initial evaluation that assigned following the grant of service connection for low back disability.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

The Board acknowledges that notice of the disability rating and effective date elements of the claim were not provided prior to the initial grant of service connection.  However, the RO provided the appellant with the schedular criteria pertaining to the back in the Statement of the Case dated March 2005 and provided him with a VCAA letter dated May 2005, which included what the evidence must show to substantiate the claim for increase.  In March 2007, the Appeals Management Center sent to the appellant a March 2007 letter that notified him of how VA determines disability ratings and effective dates.  Thereafter, in November 2009 and June 2011, the RO readjudicated the claim and issued to the appellant Supplemental SOCs.  In view of the foregoing, the Board finds that the appellant has not been deprived of the information or evidence necessary to substantiate his claim and that he has been afforded due process of law.  Notably, there has been no assertion of prejudice in VA's failure to provide notice of the disability rating or effective date elements of the claim prior to the determination from which this appeal arises.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with VA and non-VA medical records.  It is noted that this case was remanded in February 2007 and January 2010 for additional medical records, VA and U.S. Air Force Academy Hospital records, which have been obtained and associated with the claims folder.  All pertinent records have been requested and associated with the claims file.  The Board finds that VA has made reasonable efforts to obtain the outstanding medical evidence identified by the appellant.  As such, the duty to assist has been discharged in this regard.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant a medical examination in February 2005.  In February 2007, the Board determined that the appellant should be reevaluated based on his contention that his condition had worsened since the last VA examination.  The Board remanded the case for a VA examination.  Computer generated documents indicate that February 2008, June 2008, and February 2009 VA examinations were cancelled because "Vet refused exam location."  A September 2009 deferred rating decision noted that U.S. Air Force Academy Hospital records indicated that the appellant works most of the year in Saudi Arabia.  As discussed in the Board's January 2010 remand decision, the appellant failed to report without good cause for his scheduled VA examinations.  See 38 CFR § 3.655.  While the evidence shows that the appellant lives in Saudi Arabia for most of the year, neither the appellant nor his representative has cited this as good cause for failing to report to the scheduled examinations.  In fact, in the appellant's response to the November 2009 Supplemental SOC, he did not address his failure to report to the scheduled examinations, and his representative did not do so in its letter referring this response to the RO/AMC.

Although a more recent examination was sought in this matter, VA was unable to procure such an examination given the appellant's unwillingness to present.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA cannot assist in regard to obtaining an examination with more current findings when the appellant has been unwilling to present for an examination.  Therefore, the Board finds that VA's duty to assist in this regard has been met.

With respect to the 2005 VA examination, the Board notes that there has been no allegation that this examination was inadequate but rather that his condition has worsened since then-hence VA's effort to obtain a more recent examination as discussed above.  The 2005VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Also, the examiner provided a medical opinion supported by a rationale in relation to the appellant's left lower extremity complaints.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In regard to the remand order to obtain certain records and provide a VA examination, the Board is also satisfied there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Lastly, VA provided the appellant the opportunity to have a hearing.  The appellant testified before the undersigned VLJ in March 2006.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veteran Law Judge noted issue on appeal, asked clarify questions, and inquired about outstanding medical evidence and dates of treatment.  Neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, the appellant has been awarded a 20 rating under Diagnostic Code 5293, effective from May 1, 2002.  Since the assignment of the disability evaluation, substantive changes were made twice to the portion of the Rating Schedule that addresses spine diseases, including intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes became effective on September 23, 2002, and September 26, 2003, respectively.  See 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243).

Generally, in a claim for an increased rating, where the rating criteria are amended, the Board considers both the former and the current schedular criteria but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Laws and Regulations for the Spine

Prior to September 26, 2003, limitation of motion of the lumbar spine warranted a 20 percent rating for moderate limitation of motion and 40 percent for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The Board observes that the words "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Prior to September 23, 2002, Diagnostic Code 5293 provided a 20 percent rating for moderate recurring attacks of intervertebral disc syndrome.  A 40 percent evaluation was assignable for severe, recurring attacks of intervertebral disc syndrome with intermittent relief.  A 60 percent evaluation was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Prior to September 26, 2003, Diagnostic Code 5295 provided a 20 percent evaluation for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum evaluation of 40 percent was assignable for severe strains with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, the regulations provided that complete ankylosis of the spine, at an unfavorable angle with marked deformity warranted a 100 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis of the lumbar spine was evaluated as 40 percent disabling where it was favorable and as 50 percent disabling where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula. Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

Under the revised schedule, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6weeks during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2003-2009)).  
Under the revised schedule, the general rating formula provides a 20 percent evaluation where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2010).

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include:  Flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2010).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code. 68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Factual Background

Private health record dated September 2003 reflects an assessment for low back pain.

VA outpatient treatment note dated October 2003 reflects that this was the appellant's initial visit.  He reported that he was married and worked as a security guard.  He complained of aching back.  The assessment included chronic low back pain.  A November 2003 treatment note reflects that the appellant jogged 3 times a week.  

VA outpatient treatment note dated February 2004 reflects complaints of multiple arthralgias.  He reported constant pain radiating to left leg.  Objectively, the back has no scoliosis.  There was mild flattening of the lumbar curve.  No spasms or tenderness was found.  The assessment included chronic low back pain.  The plan was physical therapy.

An April 2004 VA physical therapy consultation note reflects complaints of left lower extremity pain that the appellant believed was related to his low back.  Objectively, his recent lumbar x-rays did not show any significant abnormality.  His symptoms of radicular pain seem like a L5-S1 nerve root irritation.  He did not hurt in the low back and the lumbar paraspinals did not seem particularly tight.  He was advised to start an exercise program.  A June 2004 MRI of the lumbar spine reflects: "Minor disc disease at L4-5 which does not cause any significant spinal canal stenosis.  The other disc levels appear normal."  A July 2004 EMG report reflects normal electrophysiologic examination; there was no evidence of left lumbosacral radiculopathy, or peripheral neuropathy.

VA outpatient treatment note dated July 2004 reflects that the appellant was employed with the post office performing security work, and he was encouraged to do mail carrier work.  His work was described as consisting mostly of sitting and occasional walking.  It was noted that EMG was normal and an MRI had shown minor disc disease at L4-5.  The assessment included chronic low back pain with sciatica.

VA outpatient treatment note dated February 2005 reflects complaints of chronic low back pain.  The assessment was chronic low back pain with radiation to left leg.

Report of VA examination dated February 2005 reflects review of the claims file.  It noted that he worked in security at the post office.  He complained of low back pain since discharge, described as off-and-on.  He stated that it may occur 3 times a week and may last for a few hours.  Pain was relieved by Motrin.  Pain increased with bending over, and with sitting more than several hours at work.  Pain increased with running, lifting more than 50 pounds, and repeated bending.  He reported decrease motion due to pain with repeated bending.  The appellant denied impaired endurance, fatigue, and weakness.  He denied use of a cane or brace.  He reported that flare-ups affect his work because pain followed prolonged sitting or bending.  Objectively, gait was symmetrical and reciprocal.  Heel-toe walking was without difficulty.  Clinical findings reflect mild tenderness over the lower lumbar areas.  No spasms were found.  Range of motion testing, active and passive, revealed as follows:  Forward bending 82 degrees with pain beginning at 78 degrees; lateral bending left and right was 30 degrees with pain at end of motion; rotation left and right was 40 degrees with some pain on the left side; and extension was 20 degrees with pain at the end of motion.  Straight leg raising, sitting and supine, was negative.  The examiner stated that the range of motion was 0 to 78 degrees on forward bending with an additional loss of 4 degrees flexion due to painful motion.  The final diagnosis was mechanical low back pain with degenerative disc disease with limited motion and normal x-ray.  On neurological examination, the examiner stated that the appellant's left side numbness, weakness, and pain was difficult to characterize and did not fall into any typical neurological pattern.  Pain did not go down the leg but went up the leg.  The examiner stated that the symptoms reported appeared more psychiatric than physiological in origin.  Likewise his weakness and sensory disturbance is not confined to any dermatome that would be expected in the leg and back symptoms, and cannot be attributed to the low back anatomically.  Because of this, the examiner opined that "the pain, numbness and weakness in the left arm and left leg are not attributed to the veteran's low back problems."

A February 2005 VA x-ray reflects unremarkable lumbar spine.  A physical therapy note dated August 2005 reflects that the appellant was ordered a flexible supportive back brace.

An August 2005 VA outpatient treatment note reflects complaints of increasing low back pain.  He reported that he returned from a 2 month trip to the Philippines and had massage therapy there, which was helpful, but pain returned and he wanted a back brace.  A physical therapy note dated September 2005 reflects that the appellant reported walking 60 to 90 minutes a day, 3 times a week.

VA outpatient treatment note dated February 2006 reflects complaints of multiple arthralgias of the back, knees, and ankles.

In March 2006, the appellant testified that he was unemployable due to his low back problem.  He stated that he quit his job due to back pain radiating down the left leg.  He reported limitation of motion and erectile dysfunction.  He described pain as constant requiring that he use the whirlpool at the YMCA daily, which helps.  He reported taking pain medication, to include Ibuprofen and Motrin.  At this time, the appellant reported he could not bend forward further than where his hands reached his knees.

Private health records dated 2006 to 2009 from the appellant's employer in Saudi Arabia reflect that the appellant was seen for chronic low back pain radiating to both legs.  An MRI dated September 2007 reflects annular tear of the L4-5 disc with early diffuse disc bulge.  Radiculopathy is shown in December 2008.  Low back pain is noted in November 2009.

A VA treatment record dated December 2009 reflects that the appellant worked in Saudi Arabia and presented to reestablish care for arthralgias of the knees and back.  He reported taking Celebrex and doing better.
Health records from the US Air Force Academy Hospital dated 2005 to 2009 reflect treatment for low back complaints.  In December 2005, the assessment was lumbago and a flexible lumbar support was given.  In March 2006, the assessment was backache and the appellant was referred to physical therapy.  History of present illness was low back pain worse with sitting, standing, walking, stooping, and bending.  He denied inability to sleep due to back pain.  He denied tingling, burning sensation, and numbness.  He treated with back massage 3 times a week and medication, which helped very little.  Objectively, the back showed tenderness to palpation and muscle spasms.  The appellant denied a history of bed rest.  Subsequently, in March 2006, the assessment was backache.  Objectively, there was tenderness to palpation and pain with flexion.  Lumbosacral spine appeared normal and showed no muscle spasms.  There was full range of motion without exceptions.  There was no pain with extension, lateral flexion, or extreme limits of the range of motion.  Straight leg raises were negative.  A sciatic tension test was negative.  A Gillet test was negative.  A sitting forward bend test was negative.  A standing flexion test was negative.  Neurological examination was normal.  In April 2006, it was noted that physical therapy goal of decreased pain was met.  In May 2006, it was noted that the appellant had old low back pain, but that he was active.  In March 2007, it was noted that the appellant had low back pain of several years with pain in legs.  He denied numbness or tingling of lower extremities.  In January 2008, clinical findings show decreased range of motion.  Straight leg raising was positive.  Lumbosacral spine appeared normal.  No tenderness or spasms were found.  The assessment was backache with complaints of low back pain and disc bulge at L4 without stenosis.  The plan was to evaluate and treat with traction or TENS.  On follow-up in January 2008, the appellant reported denied back pain at this time, reporting that medications were controlling the pain.  A physical therapy note dated the same reflects complaints of chronic low back pain with symptoms into bilateral buttocks.  It was noted that he worked 11 months a year in Saudi Arabia, and that he was seen there by physical therapy.  Objectively, active range of motion of the thoracolumbar spine was "generally poor" with significant decreased mobility in all planes.  There was decreased lumbar lordosis.  Straight leg raising was positive, right greater than left, with symptoms into buttocks only.  Sensory and motor function of the lower extremities was "intact."  An x-ray study dated January 2008 reflects "No evidence of acute pathology of the lumbar spine."  A late January 2008 note reflects that the appellant's pain medication was changed from Naproxen to Mobic.  During an eye examination in January 2008, the appellant reported working an anti-terrorism job in Saudi Arabia and that he jogs regularly.  In December 2009, the appellant presented for medication change to better control low back pain.  It was noted that he was returning to Saudi Arabia in 2 weeks.  He reported pain in buttocks and tingling of left leg.  He denied any recent injury.  Objectively, there was tenderness of the sciatic notch bilaterally to palpation.  Lumbar range of motion was normal and without pain.  Straight leg raising was negative bilaterally.  The assessment was intervertebral disc degeneration of the lumbar spine.  Medication was changed to Celebrex.

B.  Analysis

The Board has carefully reviewed the evidence of record and determined that the preponderance of the evidence is against an initial disability evaluation greater than the currently assigned 20 percent under Diagnostic Code 5293.  The Board finds that the appellant's symptomatology more nearly approximates the criteria for a 20 percent rating based on moderate recurring attacks of intervertebral disc syndrome.  38 C.F.R. § 4.7.

The appellant's low back disorder is currently manifested by intermittent symptoms of low back pain with subjective complaint of radiation to the left lower extremity.  It is further manifested by intermittent periods of limitation of motion of the lumbar spine due to low back pain, worsened with bending, prolonged sitting, and other physical activities.  Neurological deficits appropriate to the site of the diseased discs are not shown.  As discussed in more detail below, neither the lay nor the medical evidence more nearly reflects the presence of symptoms consistent with severe recurring attacks of intervertebral disc syndrome as required under Diagnostic Code 5293 for the assignment of rating greater than 20 percent.

The appellant testified that he had constant pain in March 2006.  His testimony suggests constant and severe episodes of intervertebral disc syndrome.  The appellant is competent to report pain.  Layno, supra.  However, to the extent that he reports constant pain, the Board finds that he is not credible in view of his statements while receiving treatment and undergoing evaluation for low back complaints.  In 2003, the appellant reported back pain but indicated that he jogged 3 times a week.  On VA examination in February 2005, he reported "off-and-on pain" that may occur 3 times a week, which worsened with bending and sitting more than several hours, running, and lifting more than 50 pounds.  In August 2005, he reported that pain had increased but he did not suggest that relief was only intermittent and indicated that he had been travelling in the Philippines-where he obtained some physical therapy.  In December 2005, the appellant reporting walking 60-90 minutes 3 times a week.  The record shows no report of lost time from work due to back pain.  The Board finds that the appellant's level of physical activity to include exercise, work, and travel without lost time from work suggests that he is not in constant pain.  Additionally, this evidence suggests that he has intermittent symptoms rather than intermittent relief from symptoms.  Therefore, the Board finds that his testimony has limited probative value and does not establish alone or in conjunction with other evidence of record entitlement to an initial higher rating.

While the record establishes degenerative disc disease, the appellant has denied impaired endurance, fatigue, and weakness along with flare-ups.  Although the appellant reports left lower extremity radicular symptoms, report of VA examination dated February 2005 reflects that the complaints and findings were not consistent with neurological abnormality related to the low back.  Notwithstanding, even assuming that the appellant has neurological symptoms of the lower extremity related to the back, these symptoms-pain, numbness, and weakness-are not shown to have resulted in impaired gait or other impaired function.  Notably, the record shows that the appellant walks, jogs, and runs even though this causes worsening of his back pain.  Additionally, he maintains full-time employment and has not credibly reported lost time from work due to intervertebral disc syndrome symptomatology.  The evidence does not more nearly show severe, recurring attacks of intervertebral disc syndrome with intermittent relief.

The Board has further considered whether a higher initial rating may be assigned under another schedular provision.  However, the Board further finds that a rating greater than 20 percent based on limitation of motion under Diagnostic Code 5292 is not warranted as severe limitation of motion is not shown.  The revised regulations, while not controlling, provide some guidance in interpreting the terms moderate and severe.  While the normal ranges of motion for the lumbar spine were not included in the rating schedule prior to the amendments, the current rating schedule provides that the normal range of motion on forward flexion of the lumbar spine is 90 degrees.  See 38 C.F.R. § 4.71a, Plate V (2010).  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  In addition, under the current regulations, a 40 percent rating requires forward flexion of the lumbar spine to no greater than 30 degrees.  See C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  In this case, the record shows that flexion was limited to 78 degrees with a further reduction of 4 degrees at worst by pain-there was significantly retained range of motion in all planes on VA examination in February 2005.  Also, the evidence of records shows full range of motion without pain in March 2006 and December 2009.  Although the appellant testified and demonstrated for the VLJ at his March 2006 hearing that his flexion was limited to roughly 20 degrees due to pain, the Board finds that this degree of restriction is not consistent with the overall record to include range of motion testing conducted by his treating examiner in March 2006-which showed full range of motion.  Therefore, his testimony in regard to limitation of motion has limited probative value and the Board assigns greater probative value to the findings shown during the appellant's treatment visits and evaluations since they were obtained by trained medical professions for the purpose of treating the appellant and are inherently more reliable.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 (2002).  In sum, the testimony and demonstration are wildly inconsistent with the more probative evidence and are not credible.

The Board acknowledges that active range of motion was described as "generally poor" during treatment visit in January 2008.  However, the Board finds this evidence has limited probative value since the examiner did not provide any specific measurements, in degrees, for the retained range of motion in any of the planes.  Furthermore, treatment notes dated both prior to and after this report show findings for full range of motion.  Therefore, on whole, the Board concludes that the evidence does not more nearly reflect severe limitation of lumbar motion.  Id.

Likewise, the Board finds that a rating greater than 20 percent based on lumbosacral strain under Diagnostic Code 5295 or ankylosis under Diagnostic Code 5286 is further not warranted as the appellant's symptomatology does not more nearly reflect the criteria for a rating greater than 20 percent under these codes.  Neither the lay nor the medical evidence reflects severe strains with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  It is noted that the evidence reflect no abnormal curvature of the spine.  Specifically, no scoliosis was found in February 2004.  In February 2004 and February 2005, there were no spasms or tenderness found during examinations.  Although there were spasms and tenderness shown in March 2006, on subsequent examination in March 2006 and in December 2008, no spasms or tenderness was found during examination.  Additionally, the appellant has not reported having symptoms compatible with severe lumbosacral strain.  

Furthermore, neither the lay nor medical evidence shows ankylosis or findings that more closely resemble ankylosis.  The evidence shows that the appellant retains significant range of motion in all planes.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).

The Board has further considered whether a higher initial evaluation is warranted under the revised criteria for rating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242 (General Rating Formula for Diseases and Injuries of the Spine)(revised criteria).  However, the Board finds that the appellant's symptomatology does not more closely resemble forward flexion of the thoracolumbar spine 30 degrees or less, or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.  
Here, neither the lay nor the medical evidence reflects ankylosis, favorable or unfavorable.  Moreover, the evidence of record reflects significantly retained range of motion in all planes, and does not more nearly reflect the criteria for a higher rating. 38 C.F.R. § 4.7.  At worst, flexion was functionally limited to 74 degrees, extension was 20 degrees, bilateral bending was to 30 degrees, and bilateral rotation was 40 degrees. Therefore, an increase is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Also, a rating greater than 20 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  A 40 percent rating is available if intervertebral disc syndrome results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 in the last 12 months.  Id.  An incapacitating episode is one that requires bed rest prescribed by a physician and treatment by a physician.  Here, there is no lay or medical evidence that the appellant had at least 4 incapacitating episodes during a 12 months period.  In fact, in March 2006, the appellant denied a history of bed rest.  Therefore, an increase is not warranted on this basis.  Id.

The Board acknowledges the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, on the basis of functional loss due to pain and other impairment associated with motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The record shows that the appellant experiences pain that limits his range of motion and presents an obstacle in his daily life.  During range of motion testing in February 2005, there was pain with range of motion testing and restricted range of motion due to pain.  In March 2006, a treatment record shows that there was full range of motion without pain.  Yet later, a treatment record described the appellant as having generally poor active range of thoracolumbar motion.  There was no mention of pain with motion at this time.  Various records show that the appellant has attempted pain management through pain medication and physical therapy, to include massage, whirlpool treatment, and use of a TENS unit.  The Board finds that pain associated with motion is fully contemplated in the current 20 percent evaluation.  There is no lay or medical evidence lack of endurance, fatigability, weakness, or incoordination.  On VA examination in February 2005, gait was symmetrical and reciprocal; and heel-toe walking was without difficulty.  There is no indication that flexion is limited more than 74 degrees due to pain and this is not the functional equivalent of ankylosis, favorable or unfavorable, or severe limitation of lumbar motion, or thoracolumbar motion more closely approximating 30 degrees or less.  Furthermore, the record shows that the appellant is active.  In 2003, he reported that he jogged 3 times a week.  In 2005, he reported that he ran.  In 2005, an examiner reported that the appellant was "active."  In August 2005, the appellant reported that he walked 60-90 minutes, 3 times a week.  The record shows that during the pendency of this appeal the appellant had travelled to Saudi Arabia for 11 months spans related to his employment, and to the Philippines for recreation.  As such, a higher rating based on pain and functional loss is not warranted.

The Board has considered whether a staged rating is appropriate in this case.  However, a review of the record shows that the disability has remained essentially the same throughout the appeal period.  Because the evidence shows no distinct period where the disability exhibits symptoms that would warrant a different rating, the Board finds that a uniform disability evaluation is warranted and that there is no basis upon which to stage the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Here, the Board has considered whether a separate evaluation is warranted for neurologic manifestations.  Clearly, the appellant is competent to report such symptoms.  However, when objectively tested, deficit was not demonstrated and the complaints were considered to be inconsistent with lumbar pathology.  The Board is fully aware of a document containing a note of radiculopathy.  However, the document is remarkably lacking in detail and does not provide a basis to assign a separate evaluation. Furthermore, his decision to not appear for VA examination precludes further investigation.  In sum, his assertion of neurologic deficit is less probative than the objective evaluations and is not credible.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Extraschedular Consideration

In the Board's adjudication of the claim for increase, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  In this case, the appellant has not alleged that his service-connected disability adversely affect his ability to obtain and maintain employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Code for the disability at issue.  Furthermore, the evidence does not establish that the appellant has experienced hospitalizations or other marked interference with employment due to the service-connected disability adjudicated herein.  In short, the rating criteria for the back disability contemplates not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.

In reaching this determination, the Board has noted his report that he was unemployable due to his pathology.  However, the facts establish that he is employed.  His assertion of marked interference with employment is just not credible. 



ORDER

An initial evaluation in excess of 20 percent for mechanical low back pain with lumbar spine degenerative disc disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


